Citation Nr: 1619780	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to April 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

This case was previously before the Board in October 2014, at which time the Board denied the Veteran's claim for an increased, compensable rating for bilateral hearing loss disability and also determined that a claim for TDIU had been raised by the record.  The Board remanded the claim for TDIU for initial development and adjudication in October 2014.  The case returned to the Board in October 2015 and the Board remanded the claim to obtain outstanding Social Security Administration (SSA) records.


FINDINGS OF FACT

1.  Service connection has been established for tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  

2.  The Veteran's service-connected disabilities are not shown to preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history.


CONCLUSION OF LAW

The criteria for referral of the claim for TDIU for extraschedular consideration are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a July 2015 letter that was provided before adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his TDIU claim.  The letter also provided notice of the type of evidence necessary to establish an effective date.  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration (SSA) used in conjunction with a claim for SSA disability benefits.  He was also afforded at least two VA examinations, one in November 2013 and the other in January 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the October 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

TDIU

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of tinnitus and bilateral hearing loss make it impossible for him to obtain or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


The Veteran is service-connected for tinnitus, rated at 10 percent; and hearing loss, rated at zero percent.  His combined schedular rating does not exceed 10 percent during the appeal period, and therefore he does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a) , he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); see also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993). 

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).   The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The SSA records indicate that the Veteran has been granted disability benefits.  But according to a December 1997 disability determination, and other records provided by SSA, the primary diagnosis attached to the Veteran's inability to maintain gainful employment is symptomatic HIV positive infection and the secondary diagnosis is meningitis.  In his disability report, the Veteran pointed to his HIV and back pain related to an automobile accident as the disabilities that prevent him from working.  The SSA records also include evidence of treatment for depression and polysubstance abuse, including inpatient admissions.  The Veteran applied for service connection for PTSD and depression or anxiety in March 2008, July 2009, and May 2015.  VA denied the Veteran's application for service connection in May 2009, July 2009, and August 2015.  Thus, there is little evidence that the Veteran's hearing loss and tinnitus are the reason he cannot maintain employment.

The Veteran has past work as a food service manager, in food service, and as a doffer cloth worker.  The Veteran's DD-214 indicates that he was not a high school graduate or equivalent.   

The Veteran's service connected disabilities do not present such an exceptional picture of interference with his ability to secure work as to warrant extraschedular consideration.  The December 2008 examiner opined that the Veteran has moderate sensorineural hearing loss in both ears and bilateral tinnitus that causes him difficulty communicating with others, especially, without the use of hearing aids.  The November 2013 VA examiner noted Maryland CNC word list speech discrimination scores of 98 percent in each of the Veteran's ears.  The VA examiner described the Veteran's functional impairment as having to read lips and struggling to hear in all situations.  The November 2013 VA examiner noted that the Veteran's tinnitus does not impact his daily life.  The January 2015 VA examiner reported that the Veteran said he has to read lips and has to guess what someone is saying if they are not looking at him.  The VA examiner opined that the Veteran mild to moderate sensorineural hearing loss bilaterally and the Veteran's word recognition scores were excellent bilaterally.  The Veteran reported to this examiner that his tinnitus keeps him awake and distracts him while driving. 

While the Veteran's hearing loss and tinnitus could certainly affect his ability to perform certain jobs, it cannot be said that such hearing loss would preclude the Veteran from all gainful employment.  The Veteran's hearing loss is not at a compensable level, let alone a level that would completely prevent him from interacting with others.  Further, the SSA records indicate that the Veteran views his other non-service connected disabilities as the reason he cannot work.  Lastly, the Board notes that complete hearing loss, which is far from the Veteran's current condition, would not necessitate a finding that an individual cannot work, as many people with complete hearing loss maintain gainful employment. 

Although the Veteran contends that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that referral for extraschedular consideration is not warranted. 

In summary, the Veteran's current combined disability evaluation of 10 percent is insufficient to consider TDIU on a schedular basis, and the most probative evidence weighs against concluding that the Veteran is precluded from securing or following a substantially gainful occupation so as to warrant referral for extraschedular consideration.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


